To compel respondent to assess a portion of his township for school purposes.
"When Marine City was incorporated, School District No. 1, of the township of Cottrellville, embraced territory both within and without the city limits, and the act of incorporation, No. 500 of Local Acts of 1887, provided that it should not be construed as changing the school districts of Cottrellville, and to the present time that portion of the district lying without the city, some 1,300 acres, has paid taxes for school purposes to Marine City. By Act No. 382, Local Acts of 1891, this outside territory was attached to School District No. 7, of Cottrellville, but relator insisted that the act was void, because of misdescription therein.
Denied November 18, 1891, with costs.